An attorney at law made an assignment for the benefit of his creditors of all his property, "except so much thereof, other than debts secured by bills of exchange and promissory notes, as is exempt from attachment by law," and claimed that his law-books used by him in the practice of his profession, and not exceeding the value of two hundred dollars, were, by Pub. Stat. R.I. cap. 209, § 4, clause 2, exempt from attachment, and therefore did not pass to his assignee by the assignment.
The court is of opinion that the provision of the statute exempting from attachment "the working tools of a debtor necessary in his or her usual occupation, not exceeding in value the sum of two hundred dollars." Pub. Stat. R.I. cap. 209, § 4, clause 2, covers only such utensils or implements as the debtor is accustomed to use in manual work or labor in his or her usual occupation, and does not extend to a library of law-books belonging to a lawyer when such lawyer is the debtor.
Decree accordingly.